COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Richlene Joannides

Appellate case number:   01-13-00755-CV

Trial court case number: 2006-19543

Trial court:             County Court at Law No 3 of Fort Bend County


        On November 26, 2013, Real Party in Interest, Successor Administrator Richard L. Tate,
filed a Second Motion for Extension of Time to File a Response. Real Party in Interest Ocwen
Loan Servicing, LLC and Deutche Bank National Trust Company also filed an Unopposed
Motion to Extend Time to File Response. The motions are granted. All Real Party in Interest
responses to the petition for mandamus are due January 21, 2014. Absent extraordinary
circumstances, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: December 3, 2013